PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,249,178
Issue Date: 15 Feb 2022
Application No. 16/733,116
Filing or 371(c) Date: 2 Jan 2020
For: Satellite Orbital Monitoring and Detection System Using Fractal Superscatterer Satellite Reflectors (FSR)

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c) filed February 14, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for benefit of a prior-filed provisional application.  
The petition under 37 CFR 1.78(c) is DISMISSED.
A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed application as required by 35 U.S.C. 119(e) in an application data sheet (ADS) within the time period provided by 37 CFR 1.78. The underlying application issued as Patent No. 11,249,178 on February 15, 2022, prior to a decision on the petition. Therefore, the appropriate avenue of relief for adding a claim for benefit of a prior-filed application after issuance of the application to a patent is by way of a petition under 37 CFR 1.78, accompanied the requisite petition fee, a marked-up ADS, a completed Certificate of Correction form, and a Certificate of Correction fee.

A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional application must be accompanied by the following:

The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed applications, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not meet requirement (3) above. In addition, petitioner did not submit a completed Certificate of Correction form and the Certificate of Correction fee under 37 CFR 1.20(a). The submission of a Certificate of Correction form setting forth the desired benefit claim, accompanied by the Certificate of Correction fee, is required as a condition for granting a petition under 37 CFR 1.78(c) in an issued patent.  

As to requirement (3), petitioner submitted the required statement of unintentional delay; however, the Director may require additional information where there is a question whether the delay was unintentional. 

The record shows a change in ownership by way of an assignment after the due date for the making of the benefit claim. It appears the present assignee-applicant may not be in a position to make a statement as to the delay that occurred in the filing of a timely benefit claim prior to acquiring ownership. Therefore, a question is raised as to whether the delay of the party having authority to make benefit claim within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application was unintentional. The actions or inactions of that party are relevant in determining whether the delay in submitting a timely benefit claim was unintentional. The delay of the present assignee-applicant is relevant from the date it acquired ownership and had the authority to act until the filing of a grantable petition under 37 CFR 1.78. 

In view of the above, the Office is requiring additional information as to the facts and circumstances surrounding the delay of the pertinent parties to support a conclusion that the entire delay is unintentional. Petitioner’s statement should discuss the following information of particular relevance in the determination of unintentional delay — (1) the cause of relevant party’s failure to submit a timely benefit claim; (2) when the failure to file the benefit claim timely was discovered; and, (3) the delay between discovery of the failure to file the benefit claim timely to the filing of a grantable petition under 37 CFR 1.78. Petitioner should provide the relevant dates and identify responsible parties as applicable. The statement must be based on facts and not conjecture or speculation. See MPEP § 711.03(c)(II)(C)-(H) for additional guidance on the information required to establish that the entire delay was unintentional.

If petitioner wishes to request reconsideration of this decision, petitioner must submit a renewed petition under 37 CFR 1.78(c) (Form PTO/AIA /445) including the required additional information as to the delay, a completed Certificate of Correction form (Form PTO/SB/44), and the Certificate of Correction fee. Petitioner is not required to submit an additional petition fee nor resubmit the corrected ADS when filing of the renewed petition. 

Further correspondence with respect to this matter should be directed to the undersigned and addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions 
	
By Internet:		EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET